8/26/13
                                      Oj-llj--0009-1-of
  We doing job cont.

  I Regina wasuse, by suspects doing a so call job. Tamper with mail,
  In and out apartment. No work order
  Please record harassment on property at;                                     istcourtof appeals
                                                                                    HOUSTON, TEXAS

  New Hope Apartments                                                               lAM 9 fl 7niR
  320 Hamilton Street Apt 120                                                       JAIN * LU ,D
  Houston, TX 77002                                                           Christopher a. prine
                                                                             CLERK.
  I Regina Sophus was use to receive a crazv check. Suspects lie to the state, of
' Proceeding all the Way, with lies.. ...Investigate
  Nothing is being accomplished about it.....

  Other than fraud. Fraud consist of, using
  Regina for fake recording. (Fake). Etc.

  Names to supoena included......

  Gontinue of staying in my business.

  Aug. 24, 2013

  "Suspects" They use investigate

   Names being used at:

   New Hope Apartments
   320 Hamilton Street Apt 120
   Houston, TX 77002

   To use Regina Sophus

   Luther Ingrin
   Officer Pun Cornelius (J.B. Cornelius)
   Monique Ware
   Larry Ware
   La Bertha Harris
  ,LCBeitha Massie |Maiden namep\
   Reggie Massie - Son of David '3
   Kelly Massie - Son of David
   Samuel Jackson Massie (Sarhmie) \        GuiiM
   Rhonda Foot                      j
Monique (Garden City) (Check lease agreement #131)
Re-Re      "     "     Previous lease agreement
Craig Mosley (On Property)
Vanessa Smith
Vanessa Pulmo (Polo Club previous employee)
 14531 Ella Blvd., Houston, TX 77014

Oliver North Bolavan & Lawyer
2519 Grand Canyon

"We doing a job"

John (E Boo) Jackson (Acres Home)
Tanisha Jackson daughter (Re-Re)
Catherine Massie (Mae^MaeJb             • >
David Massie (Husband) ^ f\           I JW
Cahdice Massie (Daughter);     L^U-H H (
Detric Massie (Son~ofBiddy),
i^m Massie (Wife)>
Urea Jone (Re-Re)
Kim Johnson
Marcus Kelly
Katrina Byars
Kill Dee (Nickname) Katrina Husband
Michael - Live on property (White male, short, fat)
Use Michael Milburn

"We doing a job"

♦Anthony Jone
♦Kenneth Wayne     Jones
*Sue Jean Jone
*Paula Jone
*Letha Renea Jones
Martha Richard
LA Shaw Milburn Roslinson
Dunn Roslinson (Husband)
(Biddy) Maude Tranhan
(Bay) Annhremease Smith Massie *(Maiden name)
Tennica Massie
Robert jones
Bridgett Jones
Paul Burn
Bertha Burn
Lawonda Thompson- Humble Texas
"Suspects live on property"   Loft Sitters

114-Gloria
119-MrWoodro
121 -Fugitive
1st Hall "Joseph" Beverly
Karen 3rd Floor use last rm. On Is* hall for harassment

"Officers to subpoena"        UnresolVes Police Report. Use me to be crazy!!
Nguyen
Johnson, SM
Meadows, NC
J-L. Beitia
M.A. Simerskey
K. Taylor
Baker Baldwin
Officer Osbom "We doing a job"

Stated he need to tell supervisor something....
Of Regina being a part of police reports
                                  mm




                     5oh>e4"Jt'
                 ;



^        Zj^lb&rflJisbkV*7.
    10


    0




0^{^V^\'OJ
                    "KtiHtyuUs fcld*t*3     i < ,   v




                         gu&CxM wl
VdJfrW; &Mssflrl • pmx^ Buffi
                          4551 &0&4 #1/

ejY|pjjiofr Jou6^
                                   F f t if / % »




         14^0   ^/ -ci/
    ol